SOMERVILLE, J.
The bill is for the sale of real estate for division among tenants in common, and alleges that complainant and six of the respondents own each an undivided one-seventh interest therein, subject to an undivided one-sixth and one-fourth interest for life vested severally in the . other two respondents.
In this state of the title, all of the parties are tenants in common, and the fact that two of them hold only for life is no bar to a sale for division. — Fitts v. Craddock, 144 Ala. 437, 39 South. 506; McQueen v. Turner, 91 Ala. 273, 8 South. 863; Gayle v. Johnson, 80 Ala. 395. The case of Wilkinson v. Stuart, 74 Ala. 198, cited in brief for appellant, only holds that partition cannot be had of an estate held entirely in reversion or remainder, and is, of course, not applicable to a case like this.
The demurrer to the bill was properly overruled, and •the decree will be affirmed.
Affirmed.
All the Justices concur, except Dowdell, C. J., not sitting.